Citation Nr: 1427841	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to a compensable evaluation for the service-connected surgical scar, status post umbilical hernia repair.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010 the Veteran testified before the undersigned Veterans Law Judge in a videoconference from the RO.  A transcript of the hearing is of record.

The Board notes that the issue before the Board pertaining to the Veteran's countable income for VA pension benefits will be the subject of a separate decision. 


FINDINGS OF FACT

1.  The bilateral shoulder disability was not shown in service or for many years thereafter, and there is no competent evidence linking the current disability to service.

2.  The Veteran's residual of umbilical hernia surgery is manifested by a linear scar on the anterior trunk that is not tender or unstable and measures less than 6 square inches (36 sq. cm).


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements to establish entitlement to a compensable evaluation for the service-connected umbilical hernia surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a letter dated in December 2009, and the Veteran had ample opportunity to respond prior to the issuance of the April 2010 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The RO has obtained service treatment records and post service treatment records.  The Veteran testified before the Board that he receives disability benefits from the Social Security Administration (SSA) due to prostate cancer.  As these records are not alleged as pertaining to the issues on appeal, there is no duty to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  

The Veteran was afforded appropriate VA examinations in support of his claim for increased rating.  The Veteran has not been afforded a VA examination in support of his claim for service connection.  However, there is no evidence of a bilateral shoulder disability in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) show no complaint of or treatment for any shoulder injury or problems.

The Veteran presented to the VA outpatient clinic in April 1997 for physical examination.  The report is silent in regard to any complaints relating to the shoulders, and his extremities had equal strength in all directions.

A VA physical therapy note dated in November 2002 notes history of low back trauma in 1979 with lumbar spine fusion surgery in 1982 and subsequent complaints of low back pain radiating to the lower extremities.  The Veteran complained his activities were limited by chronic low back pain but also by neck/shoulder pain and stiffness.  Examination showed upper extremity strength and range of motion (ROM) to be normal.  

The Veteran had a VA general medical examination in November 2005, performed in support of his claim for nonservice-connected pension.  The examination report is silent in regard to any history of shoulder problems or current shoulder complaints, and no abnormality of the shoulders was noted in examination.

Treatment records from Middlesex Hospital show the Veteran was involved in a motor vehicle accident (MVA) in April 2006, and was treated for a right shoulder injury consequent to that accident.  The medical conclusion following X-rays was degenerative-appearing changes without definite acute fracture or dislocation.

The Veteran underwent arthroscopic surgery on the right shoulder at Middlesex Hospital in January 2006 for right shoulder impingement.  

Magnetic resonance imaging (MRI) of both shoulders was performed at Middlesex Hospital in November 2008.  The left shoulder showed moderate hypertrophic degenerative changes of the acromioclavicular (AC) joint with mild impingement.  The right shoulder showed mild-to-moderate hypertrophic degenerative changes of the AC joint with mild impingement of the supraspinatus tendon and a probable small intrasubstance supraspinatus tendon tear.  
 
The Veteran presented to the VA primary care clinic (PCC) in March 2008 as a new patient.  He reported having had right shoulder surgery in January and complained that he had a "lot of arthritis" in his body.  Examination of the shoulder showed an arthroscopic surgery scar but normal ROM and no tenderness to palpation.  The clinical impression was back and shoulder pain.

The Veteran testified before the Board in November 2010 that he had taken extensive punishment to the shoulders while boxing in service during the period 1975-76.  He had surgery in January 2008 to remove a bone spur [in the right shoulder] and still had a bone spur in the left shoulder that will eventually need to be removed.  He was currently treating shoulder pain with prescription medications and with ice.  The Veteran testified that he began having problems with his shoulders in approximately 1980.

Review of the evidence above shows the Veteran has been diagnosed with degenerative changes in both shoulders.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran has testified that his shoulder problems began in approximately 1980, which is four years after his discharge from service.  Further, the VA examination that was performed in April 1997, nearly 20 years after discharge from service, shows no indication of any current shoulder disability.  The record accordingly 
does not show or suggest that the Veteran had degenerative arthritis in service 
or to a compensable degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.

Thus, to establish service connection in this case, there must be competent evidence linking the current disability to service.  Here, there is no medical evidence of record that associates the Veteran's disability in either shoulder to service.  

While the Veteran alleges that his current shoulder disabilities are related to act ivies in service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of shoulder disabilities, especially arthritis, is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his shoulder disabilities, that were not shown in service or for many years thereafter, is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current shoulder disabilities is not competent medical evidence.

In sum, the Veteran's current shoulder disability was not shown in service or for many years thereafter, and there is no competent evidence linking the current disability with service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Evaluation of Service-Connected Disability

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Scars other than the head and neck are rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.

Under Diagnostic Code (DC) 7801, a scar not of the face, neck or hands that is deep and nonlinear is rated as follows.  A rating of 10 percent is assigned for an area of at least 6 square inches (36 sq. cm.) but less than 12 square inches (77 sq. cm.).  A rating of 20 percent is assigned for an area of at least 12 square inches but less than 72 square inches (465 sq. cm.).  A rating of 30 percent is assigned for an area of at least 72 square inches but less than 144 square inches (929 sq. cm.).  A rating of 40 percent is assigned for an area of 144 square inches or greater.  (A note to DC 7801 explains that a "deep scar" is one associated with underlying soft tissue damage.)

Under DC 7802, a scar not of the face, neck or hands that is superficial and nonlinear is assigned a rating of 10 percent if it measures 144 square inches (929 sq. cm.) or greater.  (A note to DC 7802 explains that a "superficial scar" is one not associated with underlying soft tissue damage.)

Under DC 7804, a rating of 10 percent is assigned for a scar that is unstable or painful on examination.  Note (1) to DC 7804 explains that an "unstable scar" is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7804 states that an additional 10 percent may be added if a scar is both superficial and painful.

Under DC 7805, other disabling effects not considered under diagnostic codes 7800-7804 are rated under an appropriate diagnostic code.   

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence and Analysis

Service connection for a residual scar for umbilical hernia was awarded effective January 2005.  The Veteran's present claim for increased rating was received in November 2009. 

The Veteran had a VA examination of his surgical scar in June 2010.  The examiner noted the Veteran had a right umbilical hernia repair in service in 1975, but also 
had a right inguinal hernia repair in the 1990s that was not related to service.  The Veteran complained of chronic sharp internal pain at least once per week and also complained that the skin was internally pruritic in the area of the scar.  Examination showed a crescent-shaped linear scar 4 x 0.2 cm, hypopigmented and slightly raised.  The scar was superficial (no underlying tissue damage), non-painful and without skin breakdown.  The scar caused no limitation of motion and did not adhere to underlying tissue.  There was no inflammation, edema or keloid formation.  There was no abnormality in texture (not irregular, atrophic, shiny, scaly, etc.).  There was no underlying soft tissue loss and the skin was not indurated or inflexible.  The examiner's diagnosis was status post umbilical hernia repair 
with superficial slightly raised scar with decreased sensation but no functional impairment.  The Veteran was currently unemployed, so there was no limitation on current employment, and the Veteran was independent in activities of daily living (ADLs).  

The Veteran testified before the Board in November 2010 that he had deep pain in the area of the navel that he associated with his in-service hernia.  

In June 2011 the Veteran submitted a claim for a Total Disability Rating based 
on individual Unemployability due to Service-Connected Disabilities (TDIU), asserting that he was rendered unemployable by prostate cancer.  However, in a July 2011 Report of Contact he told the RO he was actually rendered unemployable by his umbilical hernia scar (which is his only service-connected disability), not by the nonservice-connected prostate cancer.  In a July 2008 Statement in Support of Claim he explained that he was a welder and was unable to work due to problems lifting, bending and performing heavy work.  

The Veteran had a VA examination in May 2012, performed by a physician who reviewed the claims file.  The Veteran reported the scar would become irritated approximately once per month; he stated the scar was painful and that it became intermittently swollen.  Examination showed a scar on the anterior trunk that measured 4.6 cm x 0.2 cm and was elevated by 0.1 cm; the examiner indicated by checkmark that the scar was both painful and unstable.  

The examiner recorded the Veteran's contention that the scar caused occupational impairment because he would scratch the scar while he was working, which caused the area to become irritated/blistered; when this occurred he would be unable to lift.  He also reported he was unable to wear protective clothing as a welder due to the irritation of the scar.  However, the examiner stated the scar was stable and superficial on examination, with no skin breakdown or erythema.  The examiner therefore concluded the Veteran had mild functional impairment associated with discomfort and irritation of the scar.  Accordingly, the Veteran was not prevented from gaining and maintaining gainful occupation in either physical or sedentary employment.

In a deferred rating decision in August 2012, the RO reviewed the most recent  VA examination and noted internal discrepancies, in that that the examiner had reported in one place that the scar was both painful and unstable but had recorded elsewhere that the scar was "stable" on examination.  The RO accordingly returned the file to the examiner for clarification as to whether the Veteran's scar was in fact painful and/or unstable.   

In August 2012 the VA examiner clarified that her reference to a painful/unstable scar had been intended to record the Veteran's subjective account, not the clinical finding; the examiner thereupon issued an addendum examination report that stated the scar was not found to be painful or unstable on examination.  Thereafter, 
the RO issued a rating decision in September 2012 that continued the current noncompensable rating for the service-connected hernia scar.

On review of the evidence above, the Board finds the Veteran's umbilical hernia scar has more closely approximated the criteria for the currently-assigned noncompensable rating throughout the period under review.

The Veteran has had two VA examinations, during both of which he was found to have a superficial scar that measured less than 6 square inches (36 sq. cm) and was not painful or unstable on examination.  Accordingly, there is no basis under which to assign a compensable rating under DCs 7801, 7802 or 7804.  Further, the scar was shown to not cause impairment of movement or function of an adjacent part, so alternative rating for such limitation cannot be considered pursuant to DC 7805.  Finally, there is no indication in the record of recurrence of the hernia or need for a supportive belt.  Accordingly, the provisions of 38 C.F.R. § 4.114, DC 7339 do not warrant a higher evaluation. 

The Veteran has essentially argued on appeal that his scar is painful and unstable.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, neither VA examiner found clinical evidence that the Veteran's scar was either painful or unstable, and the VA and non-VA treatment records associated with the file are also silent in regard to any clinical observation of such pain or instability.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his scar.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the residuals of his umbilical hernia during the course of the claim.

The Board must consider whether the Veteran's disability on appeal presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

To the extent he suffers from symptoms that are not contemplated in the rating criteria, the Veteran has not asserted that the hernia scar has resulted in frequent hospitalization, and he was found on examination to have only "mild" functional impairment.  Accordingly, even if the Veteran's disability picture not contemplated by the rating criteria, referral for extraschedular consideration is not warranted. 

The Veteran asserted that he is rendered unemployable by his hernia scar.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 
percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

The Veteran's noncompensable umbilical hernia scar on appeal is his only service-connected disability; his claim for TDIU was recently denied by an unappealed rating decision in August 2012.  Further, the most recent VA examiner found the Veteran's umbilical hernia scar does not prevent him from gaining and maintaining gainful physical or sedentary employment.  The Board accordingly finds that the claim for TDIU denied in 2012 was not appealed, no subsequent claim for TDIU was raised by the record, and no further action pursuant to Rice is necessary.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within the Secretary's discretion).

In sum, based on the evidence and analysis above the Board finds the criteria for a compensable rating for the Veteran's umbilical hernia scar are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a bilateral shoulder disability is denied.

A compensable evaluation for umbilical hernia surgical scar is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


